Austin Williams (AK Bar No. 0911067)
TROUT UNLIMITED
3105 Lake Shore Drive, Suite 102B
Anchorage, AK 99517
Tel.: 907.277.1590
Austin.Williams@tu.org

Paul A. Werner (Pro Hac Vice)
Steven P. Hollman (Pro Hac Vice)
Abraham J. Shanedling (Pro Hac Vice)
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, D.C. 20006-6801
Tel.: 202.747.1900
pwerner@sheppardmullin.com
shollman@sheppardmullin.com
ashanedling@sheppardmullin.com

Attorneys for Plaintiff Trout Unlimited




         Case 3:19-cv-00265-SLG Document 77 Filed 05/29/20 Page 1 of 5
                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION, et al.,

                   Plaintiffs,
     v.
                                          Case No. 3:19-cv-00265-SLG
CHRIS HLADICK
U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                 Defendants.
____________________________________

SALMON STATE, et al.,

                   Plaintiffs,
     v.
                                          Case No. 3:19-cv-00267-SLG
CHRIS HLADICK
U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                 Defendants.
____________________________________

TROUT UNLIMITED,

                   Plaintiff,             Case No. 3:19-cv-00268-SLG
     v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.

                   Defendants.


            PLAINTIFF TROUT UNLIMITED’S NOTICE OF APPEAL
                          (Local Civil Rule 16.3)




          Case 3:19-cv-00265-SLG Document 77 Filed 05/29/20 Page 2 of 5
       Notice is hereby given that Plaintiff Trout Unlimited appeals to the United States

Court of Appeals for the Ninth Circuit from the final judgment of the District Court (Dkt.

# 76) and the Order Regarding Defendants’ Motion to Dismiss (Dkt. #75), both of which

were signed by U.S. District Judge Sharon L. Gleason and entered and docketed on April

17, 2020. Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rule

3-2(b), Plaintiff-Appellant’s Representation Statement is attached.



Dated: May 29, 2020                    Respectfully submitted,

                                       /s/ Paul A. Werner
                                       Austin Williams (AK Bar No. 0911067)
                                       TROUT UNLIMITED
                                       3105 Lake Shore Drive, Suite 102B
                                       Anchorage, AK 99517
                                       Tel.: 907.277.1590
                                       Austin.Williams@tu.org

                                       Paul A. Werner (Pro Hac Vice)
                                       Steven P. Hollman (Pro Hac Vice)
                                       Abraham J. Shanedling (Pro Hac Vice)
                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                       2099 Pennsylvania Avenue, Suite 100
                                       Washington, D.C. 20006-6801
                                       Tel.: (202) 747-1900
                                       pwerner@sheppardmullin.com
                                       shollman@sheppardmullin.com
                                       ashanedling@sheppardmullin.com

                                       Attorneys for Plaintiff
                                       Trout Unlimited




                                                                 PLAINTIFF TROUT UNLIMITED’S
                                            -1-                             NOTICE OF APPEAL




         Case 3:19-cv-00265-SLG Document 77 Filed 05/29/20 Page 3 of 5
                             REPRESENTATION STATEMENT

Plaintiff-Appellant

Name of the party:

       TROUT UNLIMITED

Names, addresses, telephone numbers, and emails of counsel:

       Paul A. Werner
       Steven P. Hollman
       Abraham J. Shanedling
       Kirsten O. Ryan
       SHEPPARD, MULLIN, RICHTER & HAMPTION LLP
       2099 Pennsylvania Avenue, NW, Suite 100
       Washington, D.C. 20006-6801
       Tel.: 202.747.1900
       pwerner@sheppardmullin.com
       shollman@sheppardmullin.com
       ashanedling@sheppardmullin.com
       koryan@sheppardmullin.com

Are counsel registered for Electronic Filing in the 9th Circuit? Yes

Defendants-Appellees

Names of the parties:

       CHRIS HLADICK, in his official capacity as Regional Administrator of the U.S.
       Environmental Protection Agency, Region 10
       MATTHEW Z. LEOPOLD, in his official capacity as General Counsel for EPA and
       delegated authority of the Administrator
       U.S. ENVIRONMENTAL PROTECTION AGENCY
       ANDREW WHEELER, in his official capacity as Administrator

Names, addresses, telephone numbers, and emails of counsel:

       Mark A. Nitczynski
       U.S. Department of Justice
       Environmental and Natural Resources Division
       999 18th Street, South Terrace, Suite 370


                                                                       PLAINTIFF TROUT UNLIMITED’S
                                                -1-                     REPRESENTATION STATEMENT




         Case 3:19-cv-00265-SLG Document 77 Filed 05/29/20 Page 4 of 5
       Denver, CO 80202
       Tel.: 303-844-1498
       mark.nitczynski@usdoj.gov

       Richard L. Pomeroy
       U.S. Attorney's Office
       222 West 7th Avenue, RM 253 #9
       Anchorage, AK 99513
       Tel.: 907-271-5071
       richard.pomeroy@usdoj.gov

Intervenor-Defendant-Appellee

Name of party:

       STATE OF ALASKA

Names, addresses, telephone numbers, and emails of counsel:

       Lael A. Harrison
       State of Alaska Department of Law
       123 4th Street 6th Floor
       Juneau, AK 99811-0300
       Tel: 907-465-3600
       lael.harrison@alaska.gov




                                                              PLAINTIFF TROUT UNLIMITED’S
                                             -2-               REPRESENTATION STATEMENT




         Case 3:19-cv-00265-SLG Document 77 Filed 05/29/20 Page 5 of 5
